UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-16929 SOLIGENIX, INC. (Exact name of registrant as specified in its charter) DELAWARE 41-1505029 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 29 EMMONS DRIVE, SUITE C-10 PRINCETON, NJ (Address of principal executive offices) (Zip Code) (609) 538-8200 (Registrant’s telephone number, including area code) Indicate by check whether the registrant(1) filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web Site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer” and “large accelerated filer” in Rule 112b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x As of August 9, 2011, 220,791,077 shares of the registrant's common stock (par value, $.001 per share) were outstanding. SOLIGENIX, INC. Index Description Page Part I FINANCIAL INFORMATION Item 1 Consolidated Financial Statements 3 Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 4 Consolidated Statements of Changes in Shareholders’ Equity for the Six Months Ended June 30, 2011 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures About Market Risk 33 Item 4 Controls and Procedures 33 Part II OTHER INFORMATION Item 1A Risk Factors 34 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6 Exhibits 34 SIGNATURES 35 2 PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Soligenix, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Grants receivable Other receivable Prepaid expenses Total current assets Office furniture and equipment, net Intangible assets, net Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued compensation Total current liabilities Commitments and contingencies Shareholders’ equity: Preferred stock;5,000,000 shares authorized; none issued or outstanding - - Common stock, $.001par value;400,000,000 shares authorized; 218,240,167 shares and 216,192,360 shares issued and outstanding in 2011 and 2010, respectively Additional paid-in capital Accumulated deficit (119,390,507 ) (115,738,779 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Soligenix, Inc. and Subsidiaries Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2011 and 2010 (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues, principally from grants $ Cost of revenues ) (349,093 ) (903,548 ) (622,866 ) Gross profit Operating expenses: Research and development General and administrative Stock-based compensation – research and development Stock-based compensation – general and administrative Total operating expenses Loss from operations (1,932,790 ) (1,580,270 ) (3,655,636 ) (3,716,898 ) Other income: Interest income, net Net loss $ ) $ ) $ ) $ ) Basic anddiluted net loss per share $ ) $ ) $ ) $
